Name: Commission Regulation (EC) No 2231/96 of 22 November 1996 amending Annexes I, II, III, IV, V, VI, VII, VIII, IX and XI of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: leather and textile industries;  trade policy;  international trade;  tariff policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31996R2231Commission Regulation (EC) No 2231/96 of 22 November 1996 amending Annexes I, II, III, IV, V, VI, VII, VIII, IX and XI of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries Official Journal L 307 , 28/11/1996 P. 0001 - 0112COMMISSION REGULATION (EC) No 2231/96 of 22 November 1996 amending Annexes I, II, III, IV, V, VI, VII, VIII, IX and XI of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), as last amended by Commission Regulation (EC) No 941/96 (2), and in particular Article 19 in conjunction with Article 17 thereof,Whereas modifications have been introduced in the combined nomenclature applicable from 1 January 1996;Whereas the Council has decided by decision of 22 December 1995 (3) to apply on a provisional basis the Protocol on trade in textile products negotiated with Slovenia;Whereas the Council has decided by decision of 18 December 1995 (4) to apply on a provisional basis the agreement to amend and renew the agreement on trade in textile products negotiated with Vietnam;Whereas the Council has decided by decision of 22 December 1995 (5) to apply on a provisional basis two agreements in the form of agreed minutes on trade in textile products negotiated with Vietnam;Whereas the Council has decided by decision of 22 December 1995 to apply on a provisional basis the agreement to amend and renew the arrangement on trade in textile products negotiated with Morocco;Whereas the Council has decided by decision of 22 December 1995 (6) to apply on a provisional basis the agreements to amend and, where appropriate, renew the agreements and protocols on trade in textile products negotiated with Bulgaria, China, the Czech Republic, Slovakia and Uzbekistan;Whereas the Council has decided by decision of 22 December 1995 to apply on a provisional basis the agreement to renew the arrangements on trade in textile products negotiated with Egypt, Malta and Tunisia;Whereas the Council has decided by decision of 22 December 1995 (7) to apply on a provisional basis the agreement to renew the agreement on trade in textile products negotiated with the Russian Federation;Whereas the Council has decided by decision of 22 December 1995 (8) to apply on a provisional basis the agreement to amend and, where appropriate, renew the agreements and protocols on trade in textile products negotiated with Belarus, Hungary, Poland, Romania and Ukraine;Whereas the Council has adopted on 22 December 1995 Regulation (EC) No 3060/95 on the arrangements for imports of certain textile products originating in Taiwan (9);Whereas the arrangements on textiles and clothing with Turkey have ceased to exist following the entry into force of the customs union between the European Community and Turkey on 1 January 1996;Whereas the Council has decided by decision of 26 February 1996 (10) to conclude the arrangements in the area of market access with India and Pakistan;Whereas the Council has decided by decision of 16 September 1996 (11) to apply on a provisional basis the agreements to amend and renew the agreements on trade in textile products negotiated with Armenia, Azerbaijan, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Tajikistan and Turkmenistan;Whereas, following the accession of new Members to the World Trade Organization (WTO), it is necessary to amend the list of members of the World Trade Organization;Whereas all the above elements make it necessary to amend the Annexes I, II, III, IV, V, VI, VII, VIII, IX and XI to Regulation (EEC) No 3030/93 to take into account the changes introduced applicable on the importation into the Community of certain textile products originating in certain third countries within the meaning of Article 19 of Regulation (EEC) No 3030/93;Whereas the abovementioned agreements and arrangements pursuant to the terms either of the Council decision concerning their conclusion or provisional application or of the agreement or arrangement, are all applicable and have been applied since various dates prior to the date provided for the entry into force of the present Regulation; whereas Article 20 of Regulation (EEC) No 3030/93 provides that the said Regulation and its Annexes 'shall not constitute in any way a derogation from the provisions either of the bilateral agreements, protocols or arrangements on textile trade which the Community has concluded with the third countries listed in Annex II or of the ATC with regard to the WTO members listed in Annex XI and which, in all cases of conflict, shall prevail`; whereas it is therefore not strictly necessary to give retroactive effect to the present regulation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1Annex I of Regulation (EEC) No 3030/93 is replaced by Annex I to this Regulation.Annex II of Regulation (EEC) No 3030/93 is replaced by Annex II to this Regulation.Annex III of Regulation (EEC) No 3030/93 is replaced by Annex III to this Regulation.Annex IV of Regulation (EEC) No 3030/93 is replaced by Annex IV to this Regulation.Annex V of Regulation (EEC) No 3030/93 is replaced by Annex V to this Regulation.Annex VI of Regulation (EEC) No 3030/93 is replaced by Annex VI to this Regulation.Annex VIa and Table A to Annex VIa of Regulation (EEC) No 3030/93 are repealed.Annex VII of Regulation (EEC) No 3030/93 is replaced by Annex VII to this Regulation.Annex VIII of Regulation (EEC) No 3030/93 is replaced by Annex VIII to this Regulation.Annex IX of Regulation (EEC) No 3030/93 is replaced by Annex IX to this Regulation.Annex XI of Regulation (EEC) No 3030/93 is replaced by Annex X to this Regulation.Article 2This Regulation shall enter into force the day following the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 November 1996.For the CommissionLeon BRITTANVice-President(1) OJ No L 275, 8. 11. 1993, p. 1.(2) OJ No L 128, 29. 5. 1996, p. 15.(3) OJ No L 41, 19. 2. 1996, p. 1.(4) OJ No L 322, 30. 12. 1995, p. 18.(5) OJ No L 73, 21. 3. 1996, p. 1.(6) OJ No L 81, 30. 3. 1996, p. 310.(7) OJ No L 81, 30. 3. 1996, p. 406.(8) OJ No L 81, 30. 3. 1996, p. 264.(9) OJ No L 326, 30. 12. 1995, p. 25, and Corrigendum OJ No L 49, 28. 2. 1996, p. 34.(10) OJ No L 153, 27. 6. 1996, p. 47.(11) OJ No L 263, 16. 10. 1996, p. 1.ANNEX I 'ANNEX IPRODUCTS REFERRED TO IN ARTICLE 1 (1)1. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres (2).2. Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter.3. Where the expression "babies' garments" is used, this is meant to cover garments up to and including commercial size 86.(1) Covers only categories 1 to 114, with the exception of Albania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Mongolia, Tajikistan, Turkmenistan, Ukraine, United Arab Emirates, Uzbekistan and Vietnam for which categories 1 to 161 are covered and of Bulgaria, the Czech Republic, Hungary, Poland, the Russian Federation, Romania, the Slovak Republic and Taiwan for which categories 1 to 123 are covered.In the case of Bulgaria, the Czech Republic, Hungary, Poland, Romania, the Slovak Republic and Taiwan categories 115 to 123 are included in Group III B.(2) In the case of Albania, Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhastan, Kyrgyzstan, Latvia, Lithuania, Moldova, Mongolia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan and Vietnam the products covered by each category are determined by the CN codes. Where there is an "ex" symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX IA>TABLE>ANNEX IB1. This Annex covers textile raw materials (categories 128 and 154), textile products other than those of wool and fine animal hair, cotton and man-made fibres, as well as man-made fibres and filaments and yarns of categories 124, 125A, 125B, 126, 127A and 127B.2. Without prejudice to the rules for the interpretation of the combined nomenclature, the wording of the description of goods is considered to be of indicative value only, since the products covered by each category are determined, within this Annex, by CN codes. Where there is an 'ex` symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description.3. Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter.4. Where the expression 'babies' garments` is used, this is meant to cover garments up to and including commercial size 86.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>`ANNEX II 'ANNEX IIExporting countries referred to in Article 1AlbaniaArgentinaArmeniaAzerbaijanBangladeshBelarusBrazilBulgariaChinaCzech RepublicEgyptEstoniaGeorgiaHong KongHungaryIndiaIndonesiaKazakhstanKyrgyzstanLatviaLithuaniaMacaoMalaysiaMaltaMoldovaMongoliaMoroccoPakistanPeruPhilippinesPolandRomaniaRussian FederationSingaporeSlovakiaSloveniaSouth KoreaSri LankaTaiwanTajikistanThailandTunisiaTurkmenistanUkraineUnited Arab EmiratesUzbekistanVietnam`ANNEX III 'ANNEX IIIreferred to in Articles 1, 12 and 13PART IClassificationArticle 1The classification of the textile products referred to in Article 1 (1) of the Regulation is based on the combined nomenclature (CN).Article 2On the initiative of the Commission or of a Member State, the tariff and statistical nomenclature section of the Customs Code Committee, which was established by Council Regulation (EEC) No 2658/87 (1) will examine urgently in conformity with the provisions of the abovementioned Regulations, all questions concerning the classification of products referred to in Article 1 (1) of the Regulation within the combined nomenclature (CN) in order to classify them in the appropriate categories.Article 3The Commission shall inform supplying countries of any changes in the combined nomenclature (CN) on their adoption by the competent authorities of the Community.Article 4The Commission shall inform the competent authorities of supplier countries of any decisions adopted in accordance with the procedures in force in the Community relating to classification of products covered by this Regulation, within one month at the latest of their adoption. Such communication shall include:(a) a description of the products concerned;(b) the relevant category, and the combined nomenclature code (CN code);(c) the reasons which have led to the decision.Article 51. Where a classification decision adopted in accordance with Community procedures in force results in a change of classification practice or a change in category of any product covered by this Regulation, the competent authorities of the Member States shall provide 30 days' notice, from the date of the Commission's notification, before the decision is put into effect.2. Products shipped before the date of application of the decision shall remain subject to earlier classification practice, provided that the goods in question are entered to importation within 60 days of that date.(1) OJ No L 256, 7. 9. 1987, p. 1.Article 6Where a classification decision adopted in accordance with the Community procedures in force referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit, the Commission shall, without delay, initiate consultation in accordance with Article 16 of the Regulation, in order to reach agreement on the necessary adjustments to the corresponding quantitative limits provided for in Annex V.Article 71. Without prejudice to any other provision on this subject, where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of the Member State into which they are to be imported, the goods in question shall be provisionally subject to the import arrangements which, in accordance with the provisions of this Regulation, are applicable to them on the basis of the classification determined by the abovementioned authorities.2. The competent authorities of the Member States shall inform the Commission of the cases referred to in paragraph 1, indicating in particular:- the quantities of products involved;- the category shown on the import documentation and that retained by the competent authorities,- where an export licence was issued, the number of the licence and the category shown.3. The competent authorities of the Member States shall not issue a new import authorization for textile products subject to a Community quantitative limit indicated in Annex V following reclassification until they have obtained confirmation from the Commission that the amounts to be imported are available in accordance with the procedure laid down in Article 12.4. The Commission shall notify the supplier countries concerned of the cases referred to in this Article.Article 8In the cases referred to in Article 7, as well as in those cases of a similar nature raised by the competent authorities of the supplying countries, the Commission, if necessary, and in accordance with the procedure provided for in Article 16 of the Regulation, shall enter into consultations with the supplier country or countries concerned, in order to reach agreement on the classification definitively applicable to the products involved in the divergence.Article 9The Commission, in agreement with the competent authorities of the importing Member State or States and of the supplier country or countries, may, in the cases referred to in Article 8 of this Annex, determine the classification definitively applicable to the products involved in the divergence.Article 10When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9, the Commission will adopt, in accordance with the provisions of Article 10 of Regulation (EEC) No 2658/87, a measure establishing the classification of the goods in the combined nomenclature.PART IIDouble-checking system(for administering quantitative limits)Article 111. The competent authorities of the supplier countries shall issue an export licence in respect of all consignments of textile products subject to the quantitative limits established in Annex V up to the level of the said limits.2. The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization referred to in Article 14.Article 121. The export licence for quantitative limits shall conform to the specimen appended to this Annex which may also contain a translation into another language and shall certify inter alia that the quantity of goods in question has been set off against the quantitative limit established for the category of the product concerned.2. In the case of Hong Kong, the export licence shall conform to the specimen attached to this Annex, bearing the words "Hong Kong".3. Each export licence shall cover only one of the categories of products listed in Annex V.Article 13Exports shall be set off against the quantitative limits established for the year in which the products covered by the export licence have been shipped within the meaning of Article 2 (3) of the Regulation.Article 141. To the extent that the Commission pursuant to Article 12 of the Regulation has confirmed that the amount requested is available within the quantitative limit in question, the authorities of any Member State shall issue an import authorization within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped.2. The import authorizations shall be valid for six months from the date of their issue. Upon duly motivated request by an importer, the competent authorities of a Member State may extend the duration of validity for a further period of three months. Such extensions shall be notified to the Commission. In exceptional circumstances, an importer may request a second period of extension. These exceptional requests may only be granted by a decision taken in accordance with the procedure laid down in Article 17 of the present Regulation.3. The import authorizations of products, drawn up on the form conforming to the specimen set out in Appendix 1 to the present Annex, shall be valid throughout the customs territory of the European Community.4. The declaration or request made by the importer to the competent authorities listed in Appendix 2 to the present Annex in order to obtain the import authorization shall contain:(a) the names of the importer and full address (including, if any, telephone and fax number, and identification number registered with the competent national authorities), and VAT registration number, if it is a VAT payer;(b) name and full address of declarant;(c) name and full address of exporter;(d) the country of origin of the products and the country of consignment;(e) a description of the products including:- their commercial designation,- description of the products and combined nomenclature (CN) code;(f) the appropriate category and the quantity in the appropriate unit as indicated in Annex V for the products in question;(g) the value of the products, as indicated in box 12 of the export licence;(h) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract;(i) date and number of the export licence;(j) any internal code used for administrative purposes, such as the Taric code;(k) date and signature of importer.5. Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment.Article 15The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorizations have been issued.Article 16Import authorizations or equivalent documents shall be issued by the competent authorities of the Member States in conformity with Article 2 (2) and without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with other conditions required under current rules.Article 171. If the Commission finds that the total quantities covered by export licences issued by a supplier country for a particular category in any agreement year exceed the quantitative limit established for that category, the competent licence authorities in the Member States shall be informed immediately to suspend the further issue of import authorizations or import documents. In this event, the special consultation procedure set out in Article 16 of the Regulation shall be initiated forthwith by the Commission.2. The competent authorities of a Member State shall refuse to issue import authorizations for products originating in a supplier country which are not covered by export licences issued in accordance with the provisions of this Annex.PART IIIDouble-checking system(for products subject to surveillance)Article 181. The competent authorities of the supplier countries listed in Table A shall issue an export licence or an export information document in respect of all textile products subject to surveillance procedures under the double-checking system.2. In the case of Egypt, export licences shall be issued and stamped by the Cotton Textile Consolidation Fund.3. The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization referred to in Article 14.Article 191. The export licence shall conform to the specimen appended to this Annex and may also contain a translation into another language.2. However, in the case of Egypt and Malta, the export licence shall conform to the respective specimens attached to this Annex.3. Each export licence shall cover only one of the categories of products listed in Table A.Article 20Exports shall be recorded under the year in which the products covered by the export licence were shipped.Article 211. The authorities of the Member States shall issue an import authorization within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence were shipped. This time limit does not apply to Egypt and Malta. Import authorizations, drawn up on the form conforming to the specimen set out in Appendix 1 to the present Annex, shall be valid throughout the customs territory of the European Community.2. The import authorizations shall be valid for six months from the date of their issue, with the possibility of a further extension of three months.3. The declaration or request made by the importer to the competent authorities listed in Appendix 2 to the present Annex in order to obtain the import authorization shall contain:(a) the names of the importer and full address (including, if any, telephone and fax number, and identification number registered with the competent national authorities), and VAT registration number, if it is a VAT payer;(b) name and full address of declarant;(c) name and full address of exporter;(d) the country of origin of the products and the country of consignment;(e) a description of the products including:- their commercial designation,- description of the products and combined nomenclature (CN) code;(f) the appropriate category and the quantity in the appropriate unit as indicated in Table A for the products in question;(g) the value of the products, as indicated in box 12 of the export licence;(h) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract;(i) date and number of the export licence;(j) any internal code used for administrative purposes, such as the Taric code;(k) date and signature of importer.4. Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment.Article 22The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorizations have been issued.Article 23Import authorizations shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules.Article 24The competent authorities of a Member State shall refuse to issue import authorizations for products listed in Table A originating in a supplier country which are not covered by export licences issued in accordance with the provisions of this Annex.PART IVSingle checking system(for products subject to surveillance)Article 251. Textile products coming from supplier countries listed in Table B shall be subject to a system of single prior surveillance.2. The release for free circulation of the products referred to in paragraph 1 shall be subject to presentation of a surveillance document.3. The competent authorities of the Member States shall issue surveillance documents within a maximum of five working days of a request being submitted by the importer.4. Surveillance documents, drawn up on the form conforming to the specimen set out in Appendix 1 to the present Annex, shall be valid throughout the customs territory of the European Community.Article 26The declaration or request made by the importer to the competent authorities listed in Appendix 2 to the present Annex in order to obtain the surveillance document shall contain:(a) the names of the importer and full address (including, if any, telephone and fax number, and identification number registered with the competent national authorities), and VAT registration number, if it is a VAT payer;(b) name and full address of declarant;(c) name and full address of exporter;(d) the country of origin of the products and the country of consignment;(e) a description of the products including:- their commercial designation,- description of the products and combined nomenclature (CN) code;(f) the appropriate category and the quantity in the appropriate unit as indicated in Table B for the products in question;(g) the value of the products;(h) any internal code used for administrative purposes, such as the Taric code;(i) date and signature of importerand shall be accompanied by a certified copy of the bill of lading, letter of credit, contract or any other commercial document indicating a firm intention to carry out the importation.PART VA posteriori surveillanceArticle 27Textile products coming from supplier countries listed in tables C and D shall be subject to a system of a posteriori statistical surveillance. After the release for free circulation of the products, the competent authorities of the Member States shall notify the Commission monthly, within one month of the end of each month, of the total quantities imported during that month, indicating the combined nomenclature code and using the units and, where appropriate supplementary units, used in that code. Imports shall be broken down in accordance with the statistical procedures in force.PART VICommon provisionsArticle 281. The export licence referred to in Articles 11 and 19 and the certificate of origin may include additional copies duly indicated as such. They shall be made out in English, French or Spanish.2. If the documents referred to above are completed by hand, entries must be in ink and in block letters.3. The export licences or equivalent documents and certificates of origin shall measure 210 Ã  297 mm. The paper shall be white writing paper, sized, not containing mechanical pulp (1) and weighing not less than 25 g/m ². Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye (2) (3).4. Only the original shall be accepted by the competent authorities in the Community as being valid for import purposes in accordance with the provisions of this Regulation.5. Each export licence or equivalent document and the certificate of origin shall bear a standardized serial number, whether or not printed, by which it can be identified (4).6. This number shall be composed of the following elements (5):- two letters identifying the exporting country as follows:- Albania = AL- Argentina = AR- Armenia = AM- Azerbaijan = AZ- Bangladesh = BD- Belarus = BY- Brazil = BR- Bulgaria = BG- China = CN- Czech Republic = CZ- Egypt = EG- Estonia = EE- Georgia = GE- Hong Kong = HK- Hungary = HU- India = IN- Indonesia = ID- Kazakhstan = KZ- Kyrgyzstan = KG- Latvia = LV- Lithuania = LT- Macao = MO- Malaysia = MY- Malta = MT- Moldova = MD- Mongolia = MN- Pakistan = PK- Peru = PE- Philippines = PH- Poland = PL- Romania = RO- Russian Federation = RU- Singapore = SG- Slovakia = SK- Slovenia = SI- South Korea = KR- Sri Lanka = LK- Taiwan = TW- Tajikistan = TJ- Thailand = TH- Turkmenistan = TM- Ukraine = UA- United Arab Emirates = AETR- Uruguay = UY- Uzbekistan = UZ- Vietnam = VN(1) and (2) This is not obligatory for Hong Kong.(3) This is not obligatory for Egypt and Malta.(4) In the case of Hong Kong, this is obligatory only for the export licence.(5) In the case of Peru, Egypt and Malta, this provision will enter into force at a later date.- two letters identifying the intended Member State of destination as follows:- AT = Austria- BL = Benelux- DE = Federal Republic of Germany- DK = Denmark- EL = Greece- ES = Spain- FI = Finland- FR = France- GB = United Kingdom- IE = Ireland- IT = Italy- PT = Portugal- SE = Sweden- a one-digit number identifying the quota year or the year under which exports were recorded, in the case of products listed in Table A of this Annex, corresponding to the last figure in the year in question, e.g. "5" for 1995. In the case of products originating in the People's Republic of China listed in Appendix C to Annex V this number should be "1" for the year 1995, "2" for the year 1996 and "3" for the year 1997,- a two-digit number identifying the issuing office in the exporting country,- a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination.Article 29The export licence and the certificate of origin may be issued after the shipment of the products to which they relate. In such cases they shall bear the endorsement "dÃ ©livrÃ © a posteriori" or "issued retrospectively" or "expedido con posterioridad".Article 30In the event of theft, loss or destruction of an export licence, import licence or a certificate of origin, the exporter may apply to the competent authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate licence or certificate issued in this way shall bear the endorsement "duplicata" or "duplicate" or "duplicado".The duplicate shall bear the date of the original licence or certificate.PART VIICommunity import licence - common formArticle 311. The forms to be used by the competent authorities of the Member States listed in Appendix 2 to the present Annex for issuing the import authorizations and surveillance documents referred to in Articles 14 (1), 21 (1) and 25 (3) shall conform to the specimen of the import licence set out in Appendix 1 to the present Annex.2. Import licence forms and extracts thereof shall be drawn up in duplicate, one copy, marked "Holder's copy" and bearing the number 1 to be issued to the applicant, and the other, marked "Copy for the issuing authority" and bearing the number 2, to be kept by the authority issuing the licence. For administrative purposes the competent authorities may add additional copies to form 2.3. Forms shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 grams per square metre. Their size shall be 210 Ã  297 mm; the type space between the lines shall be 4,24 mm; (one sixth of an inch); the layout of the forms shall be followed precisely. Both sides of copy No 1, which is the licence itself, shall in addition have a red printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means.4. Member States shall be responsible for having the forms printed. The forms may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address or a mark enabling the printer to be identified.5. At the time of their issue the import licences or extracts shall be given an issue number determined by the competent authorities of the Member State. The import licence number shall be notified to the Commission electronically within the integrated network set up under Article 12.6. Licences and extracts shall be completed in the official language, or one of the official languages, of the Member State of issue.7. In box 10 the competent authorities shall indicate the appropriate textile category.8. The marks of the issuing agencies and debiting authorities shall be applied by means of a stamp. However, an embossing press combined with letters or figures obtained by means of perforation, or printing on the licence may be substituted for the issuing authority's stamp. The issuing authorities shall use any tamper-proof method to record the quantity allocated in such a way as to make it impossible to insert figures or references (e.g. *ECU* 1 000*).9. The reverse of copy No 1 and copy No 2 shall bear a box in which quantities may be entered, either by the customs authorities when import formalities are completed, or by the competent administrative authorities when an extract is issued.If the space set aside for debits on a licence or extract thereof is insufficient, the competent authorities may attach one or more extension pages bearing boxes matching those on the reverse of copy No 1 and copy No 2 of the licence or extract. The debiting authorities shall so place their stamp that one half is on the licence or extract thereof and the other half is on the extension page. If there is more than one extension page, a further stamp shall be placed in like manner across each page and the preceding page.10. Import licences and extracts issued, and entries and endorsements made, by the authorities of one Member State shall have the same legal effect in each of the other Member States as documents issued, and entries and endorsements made, by the authorities of such Member States.11. The competent authorities of the Member States concerned may, where indispensable, require the contents of licences or extracts to be translated into the official language or one of the official languages of that Member State.PART VIIITransitional provisionsArticle 321. Notwithstanding the provisions of Article 31, for a transitional period ending not later than 31 December 1995 and provided that the applicant, at the time of this application has not requested the issue of a Community import licence conforming to the specimen set out in Appendix 1, the competent authorities of the Member States shall be authorized to use their own national forms to issue the import authorizations or surveillance documents and any extracts thereof, instead of the forms referred to in Article 31.2. Such forms shall give the details referred to in boxes 1 to 13 of the specimen Community import licence shown in Appendix 1. Their validity shall only extend to the territory of the Member State of issue.>TABLE>>TABLE>>TABLE>>TABLE>Specimen of certificate of origin referred to in Article 28 of Annex III >START OF GRAPHIC>1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te, pays) 5 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te, pays) ORIGINAL 2No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie CERTIFICATE OF ORIGIN (Textile products) CERTIFICAT D'ORIGINE (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (1) QuantitÃ © (1) 12 FOB value (2) Valeur fob (2) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I, the undersigned, certify that the goods described above originated in the country shown in box No 6, in accordance with the provisions in force in the European Community. Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6, conformÃ ©ment aux dispositions en vigueur dans la CommunautÃ © europÃ ©enne. 14 Competent authority (name, full address, country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te, pays) At - Ã . , on - le . (Signature) (Stamp - Cachet) (1) Show net weight (kg) and also quantity in the unit prescribed for category where other than net weight - Indiquer le poids net en kilogrammes ainsi que la quantitÃ © dans l'unitÃ © prÃ ©vue pour la catÃ ©gorie si cette unitÃ © n'est pas le poids net. (2) In the currency of the sale contract - Dans la monnaie du contrat de vente.>END OF GRAPHIC>Specimen of certificate of origin referred to in Article 28 of Annex III for Hong Kong >REFERENCE TO A GRAPHIC>Specimen of certificate of origin referred to in Article 28 of Annex III for Hong Kong >START OF GRAPHIC>Exporter (full name and address) CERTIFICATE No Consignee (if required) CERTIFICATE OF HONG KONG ORIGIN Departure Date (on or about) Factory Number Vessel / Flight / Vehicle No Place of Loading HONG KONG Port of Discharge Final Destination if on Carriage ORIGINAL Marks, Numbers and Container Number; Number and Kind of Packages; Description of Goods Quantity or Weight (in words and figures) Brand Names or Labels (if any) Destination Country I HEREBY CERTIFY THAT THE GOODS DESCRIBED ABOVE ORIGINATE IN HONG KONG A competent authority exercising power delegated by the Hong Kong Government for the issue of Certificates of Origin.>END OF GRAPHIC>Specimen of export licence referred to in Article 12 (1) of Annex III >START OF GRAPHIC>1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te, pays) 5 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te, pays) ORIGINAL 2No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie EXPORT LICENCE (Textile products) LICENCE D'EXPORTATION (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (1) QuantitÃ © (1) 12 FOB value (2) Valeur fob (2) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I, the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Community. Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © europÃ ©enne. 14 Competent authority (name, full address, country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te, pays) At - Ã . , on - le . (Signature) (Stamp - Cachet) (1) Show net weight (kg) and also quantity in the unit prescribed for category where other than net weight - Indiquer le poids net en kilogrammes ainsi que la quantitÃ © dans l'unitÃ © prÃ ©vue pour la catÃ ©gorie si cette unitÃ © n'est pas le poids net. (2) In the currency of the sale contract - Dans la monnaie du contrat de vente.>END OF GRAPHIC>Specimen of export licence referred to in Article 12 (2) of Annex III for Hong Kong >REFERENCE TO A GRAPHIC>Specimen of export licence referred to in Article 19 (1) of Annex III >START OF GRAPHIC>1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te, pays) 5 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te, pays) ORIGINAL 2No 3 Export year AnnÃ ©e d'exportation 4 Category number NumÃ ©ro de catÃ ©gorie EXPORT LICENCE (Textile products) LICENCE D'EXPORTATION (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires NON-RESTRAINED TEXTILE CATEGORY CATÃ GORIE TEXTILE NON LIMITÃ E 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (1) QuantitÃ © (1) 12 FOB value (2) Valeur fob (2) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I, the undersigned, certify that the goods described above originated in the country shown in box No 6, in accordance with the provisions in force in the Agreement on trade in textile products between the European Community and . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6, conformÃ ©ment aux dispositions en vigueur dans l'accord sur le commerce des produits textiles entre la CommunautÃ © europÃ ©enne et . 14 Competent authority (name, full address, country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te, pays) At - Ã . , on - le . (Signature) (Stamp - Cachet) (1) Show net weight (kg) and also quantity in the unit prescribed for category where other than net weight - Indiquer le poids net en kilogrammes ainsi que la quantitÃ © dans l'unitÃ © prÃ ©vue pour la catÃ ©gorie si cette unitÃ © n'est pas le poids net. (2) In the currency of the sale contract - Dans la monnaie du contrat de vente.>END OF GRAPHIC>Specimen of the export licence referred to in Article 19 (2) of Annex III for Egypt and Malta >START OF GRAPHIC>1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te, pays) 5 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te, pays) ORIGINAL 2No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie EXPORT LICENCE (Textile products) LICENCE D'EXPORTATION (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (1) QuantitÃ © (1) 12 FOB value (2) Valeur fob (2) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I, the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Community. Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © europÃ ©enne. 14 Competent authority (name, full address, country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te, pays) At - Ã . , on - le . (Signature) (Stamp - Cachet) (1) Show net weight (kg) and also quantity in the unit prescribed for category where other than net weight - Indiquer le poids net en kilogrammes ainsi que la quantitÃ © dans l'unitÃ © prÃ ©vue pour la catÃ ©gorie si cette unitÃ © n'est pas le poids net. (2) In the currency of the sale contract - Dans la monnaie du contrat de vente.>END OF GRAPHIC>Appendix I to Annex III >START OF GRAPHIC>EUROPEAN COMMUNITY IMPORT LICENCE 1. Consignee (name, full address, country, VAT number) 2. Issue number 3. Quota period 4. Authority responsible for issue (name, address and telephone No) 5. Declarant/representative as applicable (name and full address) 6. Country of origin (and geonomenclature code) 7. Country of consignment (and geonomenclature code) 8. Last day of validity 9. Description of goods 10. CN code 11. Quantity expressed in quota unit 12. Security/guarantee (as applicable) 13. Further particulars 14. Competent authority's endorsement Date: Signature: Stamp: 1 1 Holder's copy 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof 16. Net quantity (net mass or other unit of measure stating the unit) 17. In figures 18. In words for the quantity attributed 19. Customs document (form and number) or extract No and date of attribution 20. Name, Member State, stamp and signature of the attributing authority 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. Extension pages to be attached hereto >END OF GRAPHIC>>START OF GRAPHIC>EUROPEAN COMMUNITY IMPORT LICENCE 1. Consignee (name, full address, country, VAT number) 2. Issue number 3. Quota period 4. Authority responsible for issue (name, address and telephone No) 5. Declarant/representative as applicable (name, and full address) 6. Country of origin (and geonomenclature code) 7. Country of consignment (and geonomenclature code) 8. Last day of validity 9. Description of goods 10. CN code 11. Quantity expressed in quota unit 12. Security/guarantee (as applicable) 13. Further particulars 14. Competent authority's endorsement Date: Signature: Stamp: 2 2 Copy for the issuing authority 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof 16. Net quantity (net mass or other unit of measure stating the unit) 17. In figures 18. In words for the quantity attributed 19. Customs document (form and number) or extract No and date of attribution 20. Name, Member State, stamp and signature of the attributing authority 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. Extension pages to be attached hereto>END OF GRAPHIC>Appendix 2 to Annex IIILista de las autoridades nacionales competentesListe des autoritÃ ©s nationales compÃ ©tentesList of the national competent authoritiesListe der zustÃ ¤ndigen BehÃ ¶rden der MitgliedstaatenElenco delle competenti autoritÃ nazionaliÃ Ã Ã ­Ã ¡Ã ªÃ ¡Ã ² Ã ´Ã ¹Ã ­ Ã ¡Ã ±Ã ¬Ã ¼Ã ¤Ã ©Ã ¹Ã ­ Ã ¥Ã ¨Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã ¡Ã ±Ã ·Ã ¾Ã ­Lista das autoridades nacionais competentesLijst van bevoegde nationale instantiesListe over kompetente nationale myndighederLista Ã ¶ver nationella behÃ ¶riga myndigheterLuettelo toimivaltaisista kansallisista viranomaisista1. Belgique/BelgiÃ «MinistÃ ¨re des affaires Ã ©conomiques/Ministerie van Economische ZakenAdministration des Relations Economiques/Bestuur Economische BetrekkingenService des Licences/Dienst VergunningenRue GÃ ©nÃ ©ral Leman/Generaal Lemanstraat 60B-1040 Bruxelles/BrusselTÃ ©l.: (32 2) 233 61 11TÃ ©lÃ ©copieur: (32 2) 230 83 222. DanmarkErhvervsfremme StyrelsenSÃ ¸ndergade 25DK-8600 SilkeborgTlf.: (45) 87 20 40 60Fax: (45) 87 20 40 773. DeutschlandBundesamt fÃ ¼r WirtschaftFrankfurter Str. 29-31D-65760 EschbornTel.: (49 61 96) 4 04-0Fax: (49 61 96) 94 22 604. Ã Ã «Ã «Ã Ã ¤Ã ¡Ã Ã °Ã ¯Ã µÃ ±Ã £Ã ¥Ã Ã ¯ Ã Ã ¨Ã ­Ã ©Ã ªÃ Ã ² Ã Ã ©Ã ªÃ ¯Ã ­Ã ¯Ã ¬Ã Ã ¡Ã ²Ã Ã ¥Ã ­Ã ©Ã ªÃ  Ã Ã ±Ã ¡Ã ¬Ã ¬Ã ¡Ã ´Ã ¥Ã Ã ¡ Ã Ã ©Ã ¥Ã ¨Ã ­Ã ¾Ã ­ Ã Ã ©Ã ªÃ ¯Ã ­Ã ¯Ã ¬Ã ©Ã ªÃ ¾Ã ­ Ã Ã ·Ã Ã ³Ã ¥Ã ¹Ã ­Ã Ã ¥Ã ­Ã ©Ã ªÃ  Ã Ã ©Ã ¥Ã ½Ã ¨Ã µÃ ­Ã ³Ã § Ã Ã ®Ã ¹Ã ´Ã ¥Ã ±Ã ©Ã ªÃ ¾Ã ­ Ã Ã ©Ã ªÃ ¯Ã ­Ã ¯Ã ¬Ã ©Ã ªÃ ¾Ã ­ Ã ªÃ ¡Ã © Ã Ã ¬Ã °Ã ¯Ã ±Ã ©Ã ªÃ ¾Ã ­ Ã Ã ·Ã Ã ³Ã ¥Ã ¹Ã ­Ã /Ã ­Ã ³Ã § Ã Ã ©Ã ¡Ã ¤Ã ©Ã ªÃ ¡Ã ³Ã ©Ã ¾Ã ­ Ã Ã ®Ã ¹Ã ´Ã ¥Ã ±Ã ©Ã ªÃ ¯Ã ½ Ã Ã ¬Ã °Ã ¯Ã ±Ã Ã ¯Ã µÃ Ã §Ã ´Ã ±Ã ¯Ã °Ã ¼Ã «Ã ¥Ã ¹Ã ² 1GR-10557 Ã Ã ¨Ã Ã ­Ã ¡Ã Ã §Ã «.: (301) 323 04 18 / 322 84 93Ã Ã Ã «Ã ¥Ã ¶Ã ¡Ã ®: (301) 323 43 935. EspaÃ ±aMinisterio de EconomÃ ­a y HaciendaDirecciÃ ³n General de Comercio ExteriorPaeso de la Castellana n ° 162E-28046 MadridTel.: (34-1) 349 38 17 / 349 37 48Telefax: (34-1) 563 18 23 / 349 38 316. FranceMinistÃ ¨re de l'industrie, des postes et tÃ ©lÃ ©communications et du commerce ExtÃ ©rieurServices des Biens de Consommation (SERBCO)Mission Textile - Importations3/5 rue Barbet de JouyF-75353 Paris 07 SPTÃ ©l.: (33-1) 43 19 36 36Fax: (33-1) 43 19 36 74TÃ ©lex: 204472 SERBCO7. IrelandDepartment of Tourism and TradeLicensing UnitKildare StreetIRL-Dublin 2Tel.: (353 1) 662 14 44Fax: (353 1) 676 61 548. ItaliaMinistero del Commercio con l'EsteroDirezione Generale delle Importazioni e delle EsportazioniViale America 341I-00144 RomaTel.: (39-6) 59 931Fax: (39-6) 59 93 26 31 / 59 93 22 35Telex: 610083-610471 / 6144789. LuxembourgMinistÃ ¨re des affaires Ã ©trangÃ ¨resOffice des licencesBoÃ ®te postale 113L-2011 LuxembourgTÃ ©l.: (352) 22 61 62TÃ ©lÃ ©copieur: (352) 46 61 3810. NederlandCentrale Dienst voor In- en UitvoerEngelse Kamp 2Postbus 30003NL-9700 RD GroningenTel.: (3150) 523 91 11Fax: (3150) 526 06 9811. PortugalMinistÃ ©rio da EconomÃ ­aDirecÃ §Ã £o-Geral do ComÃ ©rcioAvenida da RepÃ ºblica 79P-1000 LisboaTel.: (351-1) 793 03 93 / 793 30 02TelecÃ ³piadora: (351-1) 793 22 10 / 796 37 23Telex: 1341812. United KingdomDepartment of Trade and IndustryImport Licensing BranchQueensway HouseWest PrecinctUK-BillinghamTS23 2NF, ClevelandTel.: (44 1642) 36 43 33 / 36 43 34Fax: (44 1642) 53 35 57Telex: 5860813. Ã sterreichBundesministerium fÃ ¼r wirtschaftliche AngelegenheitenGruppe II ALandstrasser Hauptstr. 55/57A-1030 WienTel.: (43-1) 771 02-361 / 380 / 345Fax: (43-1) 715 83 4714. SwedenNational Board of Trade (Kommerskollegium)Box 1209S-11182 StockholmTel.: (46 8) 791 05 00Fax: (46 8) 20 03 2415. SuomiTullihallitusPL 512FIN-00101 HelsinkiTel.: (358-9) 61 41Fax: (358-9) 61 42 852`ANNEX IV 'ANNEX IVreferred to in Article 1Administrative cooperationArticle 1The Commission shall supply the Member States' authorities with the names and addresses of authorities in the supplying countries competent to issue certificates of origin and export licences together with specimens of the stamps used by these authorities.Article 2For the textile products subject to quantitative limits referred to in Article 2 of the Regulation or to the surveillance measures with a double-checking system referred to in Annex III, Member States shall notify the Commission within the first 10 days of each month of the total quantities, in the appropriate units and by country of origin and category of products, for which import authorizations have been issued during the preceding month.Article 31. Subsequent verification of certificates of origin or export licences shall be carried out at random, or whenever the competent authorities of the Community have reasonable doubt as to the authenticity of the certificate of origin or export licence or as to the accuracy of the information regarding the true origin of the products in question.In such cases the competent authorities of the Community shall return the certificate of origin or the export licence or a copy thereof to the competent governmental authority in the supplying country concerned, giving, where appropriate, the reasons of form or substance for an enquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to the certificate of origin or export licence or copy thereof. The competent authorities shall also forward any information that has been offered suggesting that the particulars given on the said certificate or the said licence are inaccurate.2. The provisions of paragraph 1 shall also apply to subsequent verifications of declarations of origin.3. The results of the subsequent verifications carried out in accordance with paragraph 1 shall be communicated to the competent authorities of the Community within three months at the latest.The information communicated shall indicate whether the disputed certificate, licence or declaration applies to the goods actually exported and whether the goods are eligible for export to the Community under this Regulation. The competent authorities of the Community may also request copies of all documentation necessary to determine the facts fully, including, in particular, the origin of the goods (1).4. Should such verifications reveal abuse or major irregularities in the use of declarations of origin, the Member State concerned shall inform the Commission of this fact. The Commission shall pass the information on to the other Member States.At the request of a Member State or on the initiative of the Commission, the Committee on Origin shall, as soon as possible and in accordance with the procedure specified in Article 248 of Council Regulation (EEC) No 2913/92 (2), examine whether it is desirable to require the production of a certificate of origin in respect of the products and the supplying country concerned.The decision shall be taken in accordance with the procedure specified in Article 249 of Regulation (EEC) No 2913/92.5. Random recourse to the procedure specified in this Article shall not constitute an obstacle to the release for home use of the products in question.Article 41. Where the verification procedure referred to in Article 2 or where information available to the competent authorities of the Community indicates that the provisions of this Regulation are being contravened, the said authorities shall request the supplier country or countries concerned to carry out appropriate enquiries or arrange for such enquiries to be carried out concerning operations which are or appear to be in contravention of the provisions of this Regulation. The results of these enquiries shall be communicated to the competent authorities of the Community together with any other pertinent information enabling the true origin of the goods to be determined.2. In pursuance of the action taken under the terms of this Annex, the competent authorities of the Community may exchange any information with the competent governmental authorities of supplier countries which is considered to be of use in preventing the contravention of the provisions of this Regulation.3. Where it is established that the provisions of this Regulation have been contravened, the Commission, acting according to the procedure laid down in Article 17 of the Regulation, may take, with the agreement of the supplier country or countries concerned, such measures as are necessary to prevent recurrence of such contravention.Article 5The Commission shall coordinate the actions undertaken by the competent authorities of the Member States under the provisions of this Annex. The competent authorities of the Member States shall inform the Commission and the other Member States of actions which they have undertaken and the results obtained.(1) For the purpose of subsequent verification of certificates of origin, copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the competent governmental authority in each supplying country.(2) OJ No L 302, 19. 10. 1992, p. 1.`ANNEX V 'ANNEX V>TABLE>Appendix A to Annex V>TABLE>Appendix B to Annex V>TABLE>Appendix C to Annex V>TABLE>`ANNEX VI 'ANNEX VIReferred to in Article 3Cottage industry and folklore products1. The exemption provided for in Article 3 in respect of cottage industry products shall apply only to the following types of products:(a) fabrics woven on looms operated solely by hand or foot, being fabrics of a kind traditionally made in the cottage industry of each supplier country;(b) garments or other textile articles of a kind traditionally made in the cottage industry of each supplier country, obtained manually from the fabrics referred to above and sewn exclusively by hand without the aid of any machine. In the case of India and Pakistan, the exemption shall apply to cottage industry products made by hand from the products described in subparagraph (a);(c) traditional folklore products of each supplier country, made by hand, listed in an Annex to the bilateral agreements or arrangements concerned;(d) in the case of Bangladesh, Indonesia, Malaysia, Sri Lanka and Thailand, traditional handicraft batik fabrics and textile articles made from such batik fabrics whether sewn by hand or on a hand or foot-operated sewing machine. Batik fabrics shall be defined as follows:handicraft batik fabrics are made according to a traditional process whereby colours and shades are applied to white unbleached fabrics. This process is carried out by hand in three stages:(i) application of wax to the fabric by hand;(ii) dyeing or painting (colour is applied either by the traditional craft method of dyeing, or by hand painting);(iii) removal of wax by boiling the fabric.These three treatments are carried out for each of the colours or shades applied to the fabrics.2. Exemption shall be granted only in respect of products covered by a certificate conforming to the specimen attached to this Annex and issued by the competent authorities in the supplier country.In the case of Bangladesh, Indonesia, Malaysia, Sri Lanka and Thailand, the following shall be entered in box 11 of the certificate:"(d) Traditional handicraft batik fabrics and textile articles made from such batik fabrics"and"(d) Tissus artisanaux traditionnels 'batik` et articles textiles fabriquÃ ©s Ã partir de tels tissus 'batik`."In the case of India, the title of the certificate is as follows:"Certificate in regard to handloom fabrics, products of the cottage industry and traditional folklore products, issued in conformity with and under the conditions regulating trade in textile products with the European Community","Certificat relatif aux tissus tissÃ ©s sur mÃ ©tier Ã main et aux produits faits avec ces tissus de fabrication artisanale et aux produits relevant du folklore traditionnel dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © EuropÃ ©enne";and paragraph (b) in box 11 shall read as follows:"(b) Hand-made cottage industry products made of the fabrics described under (a)",and"(b) Produits de fabrication artisanale faits Ã la main avec les tissus dÃ ©crits sous (a)."In the case of Hungary and Vietnam, the certificates concerning the products envisaged in indent (c) above must bear a stamp "Folklore" marked clearly. In the case of a difference of opinion between the Community and these countries concerning the nature of these products, consultations shall be held within one month in order to resolve these differences.The certificate shall specify the grounds on which exemption is granted.3. Should imports of any product covered by this Annex reach proportions liable to cause problems within the Community, consultations with the supplying countries shall be initiated as soon as possible, with a view to resolving the situation by the adoption of a quantitative limit or surveillance measures, in accordance with Articles 10 and 13 of this Regulation.The provisions of Part VI of Annex III shall apply mutatis mutandis to the products covered in paragraph 1 of this Annex.`>START OF GRAPHIC>1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te, pays) 3 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te, pays) ORIGINAL 2 No CERTIFICATE in regard to HANDLOOMS, TEXTILE HANDICRAFTS and TRADITIONAL TEXTILE PRODUCTS, OF THE COTTAGE INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products with the European Community CERTIFICAT relatif aux TISSUS TISSÃ S SUR MÃ TIERS Ã MAIN, aux PRODUITS TEXTILES FAITS Ã LA MAIN, et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRICATION ARTISANALE, dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © europÃ ©enne 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 6 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 9 Quantity QuantitÃ © 10 FOB Value (1) Valeur fob (1) 11 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I, the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4: a) fabrics woven on looms operated solely by hand or foot (handlooms) (2) b) garments or other textile articles obtained manually from the fabrics described under a) and sewn solely by hand without the aid of any machine (handicrafts) (2) c) traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Community and the country shown in box No 4. Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figurant dans la case 4: a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) (2) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a) et cousus uniquement Ã la main sans l'aide d'une machine (handicrafts) (2) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main, comme dÃ ©finis dans la liste convenue entre la CommunautÃ © europÃ ©enne et le pays indiquÃ © dans la case 4. 12 Competent authority (name, full address, country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te, pays) At - Ã . , on - le . (Signature) (Stamp - Cachet)" (1) In the currency of the sale contract. - Dans la monnaie du contrat de vente. (2) Delete as appropriate. - Biffer la (les) mention(s) inutile(s).>END OF GRAPHIC>ANNEX VII 'ANNEX VIIreferred to in Article 5Outward processing trafficArticle 1Re-imports into the Community of textile products listed in column 2 of the table attached to this Annex, effected in accordance with the Regulations on economic outward processing in force in the Community, shall not be subject to the quantitative limits given in column 4 of the table and have been re-imported after processing in the corresponding third country listed in column 1 for each of the quantitative limits specified.Article 2Re-imports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 17 of the Regulation, provided that the products concerned are subject to the quantitative limits laid down in Article 2 of this Regulation.Article 31. Transfers between categories and advance use or carry-over of portions of specific quantitative limits from one year to another may be carried out in accordance with the procedure laid down in Article 17 of the Regulation.2. However, automatic transfers in accordance with paragraph 1 may be carried out within the following limits:- transfer between categories for up to 20 % of the quantitative limit established for the category to which the transfer is made, except in the case of re-imports from Bulgaria, the Czech Republic, Hungary, Poland, Romania and the Slovak Republic, where up to 25 % may be transferred,- carry-over of a specific quantitative limit from one year to another for up to 10,5 % of the quantitative limit established for the actual year of utilization, except in the case of Bulgaria, the Czech Republic, Hungary, Poland, Romania and the Slovak Republic, where up to 13,5 % may be carried over,- advance use of a specific quantitative limit for up to 7,5 % of the quantitative limit established for the actual year of utilization.3. Where there is a need for additional imports the specific quantitative limits may be adjusted in accordance with the procedure laid down in Article 17 of the Regulation.4. The Commission shall inform the third country or countries concerned of any measures taken pursuant to the preceding paragraphs.Article 41. For the purpose of applying Article 1, the competent authorities of the Member States, before issuing prior authorizations in accordance with the relevant Community Regulations on economic outward processing, shall notify the Commission of the amounts of the requests for authorizations which they have received. The Commission shall notify its confirmation that the requested amount(s) are available for re-importation within the respective Community limits in accordance with the relevant Community Regulations on economic outward processing.2. The requests included in the notifications to the Commission shall be valid if they establish clearly in each case:(a) the third country in which the goods are to be processed;(b) the category of textile products concerned;(c) the amount to be re-imported;(d) the Member State in which the re-imported products are to be put into free circulation;(e) an indication as to whether the requests relate to(i) a past beneficiary applying for the quantities set aside under Article 3 (4) or in accordance with the fifth subparagraph of Article 3 (5) of Council Regulation (EC) No 3036/94 (1), or to(ii) an applicant under the third subparagraph of Article 3 (4) or under Article 3 (5) of that Regulation.3. Normally the notifications referred to in the previous paragraphs of this Article shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.4. As far as possible, the Commission shall confirm to the authorities the full amount indicated in the requests notified for each category of products and each third country concerned. Notifications presented by Member States for which no confirmation can be given because the amounts requested are no longer available within the Community quantitative limits, will be stored by the Commission in the chronological order in which they have been received and confirmed in the same order as soon as further amounts become available through the application of flexibilities foreseen in Article 3.5. The competent authorities shall notify the Commission immediately after being informed of any quantity that is not used during the duration of validity of the import authorization. Such unused quantities shall automatically be recredited to the quantities within the Community quantitative limits not set aside pursuant to the first subparagraph of Article 3 (4) or to the fifth subparagraph of Article 3 (5) of Council Regulation (EC) No 3036/94.The quantities for which a renunciation has been made pursuant to the third sub-paragraph of Article 3 (4) of Council Regulation (EC) No 3036/94, shall automatically be added to the quantities within the Community quota that are not set aside pursuant to the first sub-paragraph of Article 3 (4) or to the fifth sub-paragraph of Article 3 (5) of the said Regulation.All such quantities as outlined in the preceding subparagraphs shall be notified to the Commission in accordance with paragraph 3 above.(1) OJ No L 322, 15. 2. 1994, p. 1.Article 5The certificate of origin shall be issued by the competent governmental authorities in the supplier country concerned, in accordance with the Community legislation in force and the provisions of Annex III for all products covered by this Annex.Article 6The competent authorities of the Member States shall supply the Commission with the names and addresses of the authorities competent to issue the prior authorizations referred to in Article 4 together with specimens of the stamp impressions used by them.>TABLE>`ANNEX VIII 'ANNEX VIIIreferred to in Article 7Flexibility provisionsThe attached table indicates for each of the supplier countries listed in column 1 the maximum amounts which, after advance notification to the Commission, it may transfer between the corresponding quantitative limits indicated in Annex V in accordance with the following provisions:- advance utilization of the quantitative limit for the particular category established for the following quota year shall be authorized up to the percentage of the quantitative limit for the current year indicated in column 2; the amounts in question shall be deducted from the corresponding quantitative limits for the following year,- carry-over of amounts not utilized in a given year to the corresponding quantitative limit for the following year shall be authorized up to the percentage of the quantitative limit for the year of actual utilization indicated in column 3,- transfers from categories 1 to categories 2 and 3 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 4,- transfers between categories 2 and 3 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 5,- transfers between categories 4, 5, 6, 7 and 8 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 6,- transfers into any of the categories in Groups II or III (and where applicable Group IV) from any of the categories in Groups I, II or III shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 7.The cumulative application of the flexibility provisions referred to above shall not result in an increase in any Community quantitative limit for a given year above the percentage indicated in column 8.The table of equivalence applicable to the abovementioned transfers is given in Annex I.Additional conditions, possibilities for transfers and notes are given in column 9 of the table.>TABLE>>TABLE>`ANNEX IX 'ANNEX IXreferred to in Article 10Safeguard clauses; basket exit thresholds>TABLE>>TABLE>`ANNEX X 'ANNEX XIList of members of the World Trade OrganizationAntigua and BarbudaArgentinaAustraliaBahrainBangladeshBarbadosBelizeBeninBoliviaBotswanaBrazilBruneiBurkina FasoBurundiCameroonCanadaCentral African RepublicChileColombiaCosta RicaCÃ ´te d'IvoireCubaCyprusCzech RepublicDjiboutiDominicaDominican RepublicEcuadorEgyptEl SalvadorFijiGabonGhanaGrenadaGuatemalaGuineaGuinea-BissauGuyanaHaitiHondurasHong KongHungaryIcelandIndiaIndonesiaIsraelJamaicaJapanKenyaKuwaitLesothoLiechtensteinMacaoMadagascarMalawiMalaysiaMaldivesMaliMaltaMauritaniaMauritiusMexicoMoroccoMozambiqueMyanmarNetherlands AntillesNamibiaNew ZealandNicaraguaNigeriaNorwayPakistanParaguayPeruPhilippinesPolandRomaniaSaint Kitts and NevisSaint LuciaSaint Vincent and the GrenadinesSenegalSierra LeoneSingaporeSlovakiaSouth AfricaSouth KoreaSri LankaSurinameSwazilandSwitzerlandTanzaniaThailandTogoTrinidad and TobagoTunisiaTurkeyUgandaUnited Arab EmiratesUnited StatesUruguayVenezuelaZambiaZimbabweThe present Regulation shall apply to the countries listed in this Annex as from the date of their accession to the World Trade Organization.`